NOT FOR PUBLICATION                     FILED
                       UNITED STATES COURT OF APPEALS                    MAY 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                 FOR THE NINTH CIRCUIT                 U.S. COURT OF APPEALS



MEDARI JAMILETH RODRIGUEZ-                         No. 20-71807
MARTINEZ,
                                                   Agency No. A206-004-684
                   Petitioner,
     v.                                            MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,
                   Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals
                                  Submitted May 20, 2022**
                                    Pasadena, California

Before: MILLER and COLLINS, Circuit Judges, and KORMAN,*** District Judge.

          Medari Jamileth Rodriguez-Martinez, a native and citizen of Honduras,

petitions for review of the decision of the Board of Immigration Appeals (“BIA”)

summarily affirming the order of the immigration judge (“IJ”) denying her

applications for withholding of removal and for relief under the Convention

*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes that this case is suitable for decision without
oral argument. See FED. R. APP. P. 34(a)(2)(C).
***
   The Honorable Edward R. Korman, United States District Judge for the Eastern
District of New York, sitting by designation.
Against Torture (“Torture Convention”). Because the BIA summarily affirmed the

IJ’s order without an opinion, “we review the IJ’s decision as the agency’s final

action.” Cabrera-Alvarez v. Gonzales, 423 F.3d 1006, 1009 (9th Cir. 2005). We

have jurisdiction under § 242 of the Immigration and Nationality Act, 8 U.S.C.

§ 1252. We deny the petition.

      1. Substantial evidence supports the IJ’s conclusion that Rodriguez-

Martinez failed to demonstrate that her brother’s mistreatment of her was

motivated, “even in part,” by her membership in the particular social group of her

family. The record contains ample evidence that her brother’s violence was

motivated by factors such as greed and drug addiction, rather than her social group

membership. Rodriguez-Martinez stated that her brother was a gang member who

would “rob” her and “demand money,” and she testified that her mother was

abused “when we didn’t want to give him money or we wouldn’t give him food.”

She also testified that her brother was a gang member who similarly extorted

individuals outside of her family. In a police report, Rodriguez-Martinez told

police she feared her brother “because [he] consumes drugs.” On this record, we

cannot say that “any reasonable adjudicator would be compelled” to reach a

conclusion contrary to the IJ’s. 8 U.S.C. § 1252(b)(4)(B). Given that her brother’s

mistreatment was not “because of” her “membership in a particular social group,”

Rodriguez-Martinez failed to establish her eligibility for withholding of removal.


                                         2
See 8 U.S.C. § 1231(b)(3)(A).

      2. Substantial evidence also supports the IJ’s denial of Rodriguez-

Martinez’s Torture Convention claim on the ground that she had failed to show

that the Honduran government would acquiesce in torture by her brother. The IJ

acknowledged the evidence in the record concerning the shortcomings in the

Honduran government’s efforts to confront crime, but the IJ also noted that the

government “has made some efforts to reduce it.” The IJ also pointed out that

Honduran authorities had arrested Rodriguez-Martinez’s brother “on multiple

occasions,” albeit with “very little effect.” The IJ’s conclusion was based on a

permissible reading of the record under correct legal standards. See Andrade-

Garcia v. Lynch, 828 F.3d 829, 836 (9th Cir. 2016) (“We have stated that a general

ineffectiveness on the government’s part to investigate and prevent crime will not

suffice to show acquiescence.”).1

      PETITION DENIED.




1
  Although Martinez-Rodriguez’s opening brief contends that the agency’s
decision violated due process, no argument is presented in support of that assertion
other than that the agency’s decision was assertedly wrong. Any due process issue
is thus forfeited. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996)
(“Issues raised in a brief that are not supported by argument are deemed
abandoned.”).

                                         3